Citation Nr: 1743777	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1963 to March 1965. He had additional periods of service with the U.S. Naval Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Waco, Texas, Regional Office (RO). In March 2014, the Veteran was afforded a videoconference hearing before a Veterans Law Judge who is no longer employed at the Board. A hearing transcript is in the record. In August 2014, the Board remanded the appeal and in June 2015, the Board denied service connection.

The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court). In an April 2017 Memorandum Decision, the Court, in pertinent part, vacated the June 2015 Board decision and remanded the Veteran's appeal to the Board.

The Board notes that the issues of service connection for type II diabetes mellitus, an eye disorder, bilateral upper and lower extremity peripheral neuropathy, and ischemic heart disease were previously remanded to the RO and will be addressed in a separate decision when they have been returned to the Board.


FINDING OF FACT

Tinnitus originated during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. He served his entire period of active duty aboard the U.S.S. Bon Homme Richard and testified at his March 2014 hearing that he worked under the flight deck. In its August 2014 Remand, the Board found that the Veteran had suffered in-service acoustic trauma caused by aircraft engine noise.

At his March 2014 Board hearing, the Veteran testified that tinnitus began while in service, had been intermittent during the intervening years, and had recently increased in severity. At a September 2014 VA audiological examination, the Veteran was diagnosed with tinnitus and stated that it was constant and began in service. At a December 2014 VA ear conditions examination, the examiner stated that the Veteran had a long history of bilateral tinnitus that was constant but varied in severity.

In February 2009, September 2014, and December 2014, VA examiners opined that the Veteran's tinnitus was not caused by service. The Board found the February 2009 medical opinion inadequate and the Court found the September and December 2014 medical opinions inadequate. Therefore, they all are of no probative value.

The Veteran has asserted that tinnitus began while he was on active duty and has continued since that time. The Board previously found that he had suffered in-service acoustic trauma. As the three VA medical opinions are of no probative value, there is no probative evidence contrary to the Veteran's assertions. Therefore, service connection is warranted and the claim is granted.



ORDER

Service connection for tinnitus is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


